EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Reid Long on 4/14/2021.
The application has been amended as follows: claims 121-122,132,134-135 have been canceled. 
Claim 117 has been amended as follows:
A block copolymer capable of forming a pH-sensitive micelle comprising a compound of Formula (I):


    PNG
    media_image1.png
    338
    650
    media_image1.png
    Greyscale

1R2, wherein R1 and R2 are straight alkyl groups, wherein R1 and R2 are the same or different, wherein R1 and R2 together have from 5 to 16 carbons, and wherein R1 and R2 may optionally join to form a ring;
L is a labelling moiety; 
R’ is –H or –CH3;
n is 1 to about 10;
m is 1 to about 10;  
x is about 20 to about 200 in total;
y is 0 to about 6; 
wherein z is such that the PEO is about 2 kD to about 20 kD in size; 
wherein R"' is any suitable moiety; and
wherein the following portion of the structure:

    PNG
    media_image2.png
    258
    339
    media_image2.png
    Greyscale

may be arranged in any order.
In claim 118 line 2, the recitation of  “(ΔpH10–90%)” has been deleted. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicants argument that the linker between PEO and the hydrophobic segment, now presented in the newly amended claims, is not taught in the cited prior art and yields a low polydispersity is considered persuasive. The amendments were made to specify PEO was a terminal segment on the polymer clarifying the connectivity as well as limiting the scope of the claims to the results said to establish the criticality of the polydispersity. Claim 118 was amended for clarity and the canceled claims were requested by applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES W ROGERS/Primary Examiner, Art Unit 1618